DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1 and 16 are independent. This application is a continuation of application 16/817,941 issued 05/11/2021 as patent 11,005,532.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
List of cited references
US-5,644,598
Bidese, Werner
07-1997
US-2010/0204850 A1
Henderieckx, Luc
08-2010
US-2004/0130915 A1
Baarman, David W.
07-2004






Allowable Subject Matter
Claims 14-20 are viewed as comprising allowable subject matter for the same, or similar, reasons as outlined in the allowance of related application 16/817,941. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,005,532. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same features as those found in the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Henderieckx (2010/0204850) in view of Baarman (2004/0130915).

Regarding claim 1, Henderieckx discloses – An apparatus comprising a first terminal, a second terminal with a first circuit comprising a first inductor connected in parallel to a capacitor and connected in parallel to a resistor and a second circuit comprising a second inductor, wherein the second inductor has a higher inductance and a lower saturation current than the first inductor. 
Henderieckx, as previously discussed,  teaches a power line communication/smart meter  system that includes one or more types of coupling filter circuits (PLC filters)(10,11) that may be separate or integrated with the PLC modem (8,18). (Abstract, paragraphs [0030, 0033-0034] and Figs. 2, 3 & 5)  The filters are one or more parallel resonant circuits, for example LC-networks.[0036-0038] (Fig. 5) Henderieckx also discloses the second circuit connected in series with the first circuit provides an impedance to mitigate absorption and attenuation of a transmitted signal from another transceiver. (See Fig. 5 double RLC filter and Fig. 6 impedance graphs)
Henderieckx doesn’t expressly teach the first circuit and the second circuit are connected in series between the first terminal and the second terminal to form a current path between the first terminal and the second terminal. 
In an analogous art, Baarman teaches tank circuit with resonance RLC and variable impedance inductor. [0061-0064] and Fig. 7
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the known techniques and configurations found in the art for building circuits where the output may be controlled by varying one or more of the individual components. The modification of Henderieckx with Baarman would have provided for further methods of controlling the circuit(s) and would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2, Baarman teaches and/or suggests the first inductor comprises a variable impedance inductor. [0061-0064] and Fig. 7.

Regarding claim 3, Baarman teaches and/or suggests one or more switched capacitor circuits connected in parallel with the first inductor, wherein each switched capacitor circuit comprises a respective switch and a respective additional capacitor connected in series. [0061-0064] and Fig. 7.

Regarding claims 4-12, the claims comprise simple variants of the circuit found in claims 1-3 as well as simple substitutions for one or more of the initial components.  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have tried the substitutions and circuit modifications claimed for the purpose of defining the optimal end product both in performance and resource constraints. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henderieckx (2010/0204850) in view of Baarman (2004/0130915) and further in view of Bidese (5,644,598).

Regarding claim 13, Henderieckx with Baarman doesn’t explicitly disclose The apparatus comprising a first sensor configured to sense a level of current in the current path.
In an analogous art, Bidese teaches a tune-able parallel resonance circuit. The unit takes notice that the carrier frequency is close enough to the carrier frequency of the sending signal and maintains the current I, outgoing from transmitting unit TR to winding W1, and to modulate the resonance circuit, until current I is minimal or below a predetermined threshold value. Abstract, (Col:2, Ln: 66-67) (Col:3, Ln: 1-31) and Fig. 3.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the known techniques and configurations found in the art for building circuits where the output may be controlled by varying one or more of the individual components. The modification of Henderieckx/Baarman with Bidese would have provided for further methods of controlling the circuit(s) and would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9,755,670 B2
Chen et al.
09-2017
US-2015/0045977 A1
Xia et al. 
02-2015
US-8,896,393 B2
Fiorelli et al.
11-2014
US-9,063,528 B2
Xia et al.
06-2015



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643